DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
Received 01/04/2022

	Claim(s) 1-20 are pending.
	Claim(s) 1, 5-11, and 15-20 have been amended.
	The objections to the claim 11 has been withdrawn in view of the amendments received on 01/04/2022.
The 35 U.S.C § 103(a) rejection to claims 1-20 have been fully considered in view of the amendments received 01/04/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 01/04/2022


Regarding independent claim(s) 1 and 11:

Applicant’s arguments (Remarks, Page 6: ¶ 4 to Page 8: ¶ 3), filed 01/04/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Bardy (US Patent No. 6280380 B1) fails to disclose the newly amended subject matter of “… establish communication connections with a plurality of measurement devices configured to measure electrical or mechanical properties of equipment and generate measurement data based on the electrical or mechanical properties of equipment; and in response to information indicating that the measurement data represents related parts of a combined measurement, said information including location information on respective locations of the plurality of measurement devices”. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Bardy, in view of Schafer (US PGPUB No. 20130137940 A1), in view of Wagner (US PGPUB No. 20100167659 A1), and further in view of Zhou et al. (US PGPUB No. 20110126142 A1).


Applicant’s arguments (Remarks, Page 8: ¶ 4 to Page 9: ¶ 2), filed 01/04/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Although Bardy in view of Schafer are interpreted to implicitly teach automatic grouping and automatic displaying, Bardy and Schafer fails to disclose the subject matter of “… establish communication connections with a plurality of measurement devices configured to measure electrical or mechanical properties of equipment and generate measurement data based on the electrical or mechanical properties of equipment; and in response to information indicating that the measurement data represents related parts of a combined measurement, said information including location information on respective locations of the plurality of measurement devices”. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks Page 9: ¶ 3), filed 01/04/2022, with respect to the rejection(s) of claim(s) 11 under 35 U.S.C § 103(a) have been fully considered and are persuasive due claim 11's similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.




Regarding dependent claims 2-10 and 12-20:

Applicant’s arguments (Remarks Page 9: ¶ 4 to Page 11, ¶ 6), filed 01/04/2022, with respect to the rejection(s) of claim(s) 2-10 and 12-20 under 35 U.S.C § 103(a) have been fully considered and are persuasive due the dependency upon claims 1 and 11 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 11, 12, 15-20, 1, 2, and 5-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bardy, US Patent No. 6280380 B1, hereinafter Bardy, in view of Schafer, US PGPUB No. 20130137940 A1, hereinafter Schafer, in view of Wagner, US PGPUB No. 20100167659 A1, hereinafter Wagner, and further in view of Zhou et al., US PGPUB No. 20110126142 A1, hereinafter Zhou.

Regarding claim 11, Bardy discloses a system for automatically generating a display of measurement data (Bardy; system 200 is configured to automate generating a display of measurement data [Fig. 12A and Col. 20, lines 31-59] via server 16 and its associated output/display [Fig. 12A, Col. 21, lines 37-49, Col. 7, lines 49-67, and Col. 9, lines 14-40]; such that, computer 14 and/or 18 sends and receives data in connection with a sensor/measurement device 12 [Col. 6, lines 40-53 and Col. 6, line 53 to Col. 7, line 20]), the system comprising:
a mobile computing device (Bardy; a wand 13 and programmer computer 14 and/or computer 18 corresponds to a mobile computing device [Fig. 12A, Col. 6, lines 40-53, and Col. 6, line 53 to Col. 7, line 20]; wherein, the movable nature of the wand 13 over one or more devices is implicate to a mobile device) configured to: 
establish communication connections with a plurality of measurement devices configured to measure and generate measurement data (Bardy; establish one or more sensor/measurement devices 202, 203, 204A-B communicate through connections with a wand 13 and computer 14 and/or 18 (i.e. plurality of measurement devices) configured to measure and generate measurement data [Col. 6, lines 40-53, and Col. 6, line 53 to Col. 7, line 20], as depicted [Fig. 12A and Col. 20, lines 31-59]; wherein, sensor/measurement devices 12 are tantamount to  sensor/measurement devices 202, 203, 204A-B);
receive the measurement data generated by the plurality of measurement devices (Bardy; receive the measurement data generated by the one or more sensor/measurement devices 202, 203, 204A-B through the wand 13 and computer 14 and/or 18 (i.e. plurality of measurement devices) [Col. 6, lines 40-53, and Col. 6, line 53 to Col. 7, line 20], as depicted [Fig. 12A and Col. 20, lines 31-59]; wherein, data is sent and received, and wherein sensor/measurement devices 12 are tantamount to  sensor/measurement devices 202, 203, 204A-B); and 
in response to information indicative of the measurement data representing related parts of a combined measurement (Bardy; in response to received information indicative (i.e. expressive or suggestive) measurement data [Col. 20, line 60 to Col. 21, line 7] representing related parts of a combined measurement [Col. 21, lines 28-49 and Fig. 13]; wherein, a response process corresponds to collection and monitoring of one or more sensor/measurement devices 12 [Col. 15, lines 35-66, Figs. 8A-C, Col. 23, lines 35-49, and Fig. 17A: 260]): 
automatically group the measurement data generated by the plurality of measurement devices (Bardy; collected measurement sets 60 and 61 group measurement data generated via one or more sensor/measurement devices 202, 203, 204A-B [Col. 21, lines 28-49 and Fig. 13], through a process corresponding to automatically grouping [Col. 23, lines 35-49, Col. 24, lines 10-20, and Figs. 17A-D]); and
automatically display the measurement data in a display of the measurement data in which the measurement data (Bardy; collected measurement sets 60 and 61 (grouped) measurement data received via one or more sensor/measurement devices 202, 203, 204A-B [Col. 21, lines 28-49 and Fig. 13], through a process corresponding to automatically grouping [Col. 23, lines 35-49, Col. 24, lines 10-20, and Figs. 17A-D], are presentable via server 16 and its associated output/display [Fig. 12A, Col. 21, lines 37-49, Col. 7, lines 49-67, and Col. 9, lines 14-40]).
Bardy fails to disclose a system for automatically generating a combined display of measurement data;
establish communication connections with a plurality of measurement devices configured to measure electrical or mechanical properties of equipment and generate measurement data based on the electrical or mechanical properties of equipment; and
in response to information indicating that the measurement data represents related parts of a combined measurement, said information including location information on respective locations of the plurality of measurement devices:
automatically display the measurement data in a combined display of the measurement data in which the measurement data, as displayed, shares at least one axis of measurement.
However, Schafer teaches a system for automatically generating a combined display of measurement data (Schafer; a system of Fig. 2B [Fig. 2B and ¶ 0091] is configured to generate a combined display of measurement data [¶ 0048, Fig. 6, and ¶ 0133-0139], of a portable measuring device [¶ 0128 and ¶ 0131-0132]; using an automatic process [Fig. 3B and ¶ 0118]); and
automatically display the measurement data in a combined display of measurement data in which the measurement data, as displayed, shares at least one axis of measurement (Schafer; displaying grouped measurement data in a combined display of measurement data that shares at least one axis (i.e. time, day of cycle) of measurement [¶ 0131-0132], as depicted [Fig. 6]; using an automatic process [Fig. 3B and ¶ 0118 (as further illustrated ¶ 0179-187 and Fig. 9)]).
Bardy and Schafer are considered to be analogous art because both pertain to gathering data through monitoring devices, wherein said data is incorporated over a network system. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bardy, to incorporate a system for automatically generating a combined display of measurement data; and automatically display the measurement data in a combined display of measurement data in which the measurement data, as displayed, shares at least one axis of measurement (as taught by Schafer), in order to provide feedback to a user,  said user learns from data collected, and to improve upon or self-modify calculations using machine learning, artificial intelligence, and data mining approaches (Schafer; [Abstract]).
Bardy as modified by Schafer fails to disclose to:
establish communication connections with a plurality of measurement devices configured to measure electrical or mechanical properties of equipment and generate measurement data based on the electrical or mechanical properties of equipment; and
in response to information indicating that the measurement data represents related parts of a combined measurement, said information including location information on respective locations of the plurality of measurement devices.
However, Wagner teaches to: establish communication connections with a plurality of measurement devices configured to measure electrical or mechanical Wagner; establishing communication connections with one or more sensor devices 12 and/or 40 (i.e. plurality of measurement devices) [¶ 0072-0073], as shown within Figs. 7-8], wherein one or more sensor devices 12 and/or 40 (i.e. plurality of measurement devices) are configured to measure electrical properties of equipment based on the electrical properties of equipment [¶ 0063-0064 and ¶ 0066-0067] and generate measurement data (i.e. power consumption) [¶ 0074 and ¶ 0077]; moreover, allowing a user to monitor electrical usage within a UI comprising sensor/measured data using one or more sensors [¶ 0092, ¶ 0095, and ¶ 0097] as depicted within Fig. 9 and Figs. 17-18], via a monitoring device to perform tasks [¶ 0070-0071]);
receive the measurement data generated by the plurality of measurement devices (Wagner; receiving measurement data (i.e. power consumption) generated by the one or more sensor devices (i.e. plurality of measurement devices) [¶ 0070, ¶ 0074, and ¶ 0077-0078], as depicted by the transferring of information from 12/40 to elements 70 and/or 50 within Figs. 7-8);
in response to information indicating that the measurement data represents is part of a combined measurement (Wagner; in response to information determining that the measurement data (i.e. power consumption) represents is part of a combined measurement [¶ 0070-0071 and ¶ 0077-0079], which is analyzed information [¶ 0071 and ¶ 0077-0078]; wherein, total power consumption that is triggered if the total power being consumed exceeds a predetermined amount [¶ 0089-0090] in relation with power consumption [¶ 0091-0093] and associated with a graphical display [¶ 0092-0095]; such that, a combined measurement corresponds to recorded/historical data [¶ 0031, ¶ 0071, and ¶ 0086] and/or arrangement of data from one or more devices together in a UI [¶ 0060, ¶ 0071, ¶ 0092, and ¶ 0095-0096] as depicted with Fig. 9 and Figs. 17-18): 
automatically group the measurement data generated by the plurality of measurement devices (Wagner; implicit automatic grouping/averaging the measurement data (i.e. power consumption) generated by the one or more sensor devices (i.e. plurality of measurement devices) based on the analyzed information of the measurement data (i.e. power consumption) [¶ 0071-0072 and ¶ 0091-0093] in response to information indicating that the measurement data (i.e. power consumption) represents related parts (i.e. kilowatts) of a combined measurement, as addressed above; wherein, grouping/averaging the measurement data (i.e. power consumption) is implicitly automatic, given the functionality of the monitoring system [¶ 0067-0069] and monitoring software [¶ 0070-0072, ¶ 0074, and ¶ 0086-0087], wherein data is pulled and organized via computerized means (i.e. master-slave relationship, server-client relationship)); and
automatically display the measurement data in a combined display of the measurement data in which the measurement data (Wagner; implicit automatic displaying the measurement data (i.e. power consumption) [¶ 0064, ¶ 0069 and ¶ 0071-0072] in a combined display of the measurement data (i.e. power consumption) [¶ 0091-0093] in which the measurement data (i.e. power consumption) [¶ 0092-0095] in response to information indicating  that the measurement data (i.e. power consumption) represents related parts (i.e. kilowatts) of a combined measurement, as addressed above; wherein, displaying the measurement data (i.e. power consumption)in a combined display is implicitly automatic, given the monitoring software [¶ 0070-0072, ¶ 0074, and ¶ 0087] and the information handling [¶ 0077-0079 and ¶ 0092], wherein data is organized via a predefined UI of a computerized means), as displayed, shares at least one axis of measurement (Wagner; displaying the measurement data (i.e. power consumption) in a combined display of the measurement data (i.e. power consumption), as addressed above, shares at least one axis of measurement as displayed [¶ 0092-0095], as illustrated within Figs. 17-18).
Bardy in view of Schafer and Wagner are considered to be analogous art because they pertain to gathering data through monitoring devices, wherein said data is incorporated over a network system. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bardy as modified by Schafer, to incorporate establish communication connections with a plurality of measurement devices configured to measure electrical or mechanical properties of equipment and generate measurement data based on the electrical or mechanical properties of equipment; receive the measurement data generated by the plurality of measurement devices; in response to information indicating that the measurement data represents is part of a combined measurement: automatically group the measurement data generated by the as taught by Wagner), in order to provide feedback to a user that allows for optimized usage while reducing or controlling costs of equipment, devices, and appliances (Wagner; [¶ 0003, ¶ 0008-0009, and ¶ 0014]).
Bardy as modified by Schafer and Wagner fails to disclose said information including location information on respective locations of the plurality of measurement devices.
However, Zhou teaches in response to information indicating that the measurement data represents related parts of a combined measurement (Zhou; in response to information indicating that the process data (i.e. measurement data) represents matches (i.e. related parts) of a combined measurement/type [¶ 0023, ¶ 0065-0066, and ¶ 0068], based parsed on information [¶ 0059-0061] in the metadata [¶ 0056 and ¶ 0058-0059] and device input(s) [¶ 0031-0032]; wherein, one or more devices corresponds to equipment [¶ 0031-0033 and ¶ 0038-0039] associated with linking data of a type [¶ 0041 and ¶ 0067-0068] and updated information [¶ 0072-0074]; moreover, one or more data representations by identifying the type(s) of the metadata, cross-referencing the identified metadata type(s) with at least one data representation type and generating an instance of the at least one data representation type associated with the identified metadata type(s) [¶ 0051, ¶ 0058, and ¶ 0061-0062], and metadata types organized by metadata identifier or symbol cross-referenced to an identifier for a data representation type [¶ 0041 and ¶ 0063-0064]), said information including location information on respective locations of the plurality of measurement devices (Zhou; the information, as addressed above, including location data [¶ 0023 and ¶ 0068] on respective locations of the plurality of measurement devices [¶ 0031-0032]);
automatically group the measurement data generated by the plurality of measurement devices based on the time and/or location information in the metadata (Zhou; the data representation generator 214, metadata parser 212, and/or metadata generator 208 is/are configured to automatically linking/group (i.e. linking one or more types, categorizing) the process data (i.e. measurement data) generated by the plurality of measurement devices based on the information in the metadata [¶ 0065-0066]; wherein, type identifying information [¶ 0055-0056 and ¶ 0058-0059] links/groups process data (i.e. measurement data [¶ 0041, ¶ 0043, ¶ 0045, and ¶ 0065]; wherein, the metadata of the process data (i.e. measurement data) is parsed [¶ 0060] and collected based on type/group [¶ 0061-0062 and ¶ 0065-0066]; wherein, (based on) the information corresponds to location data of the process data [¶ 0023 and ¶ 0068] generated and/or parsed into metadata [¶ 0059-0062]; and wherein, (based on) the information corresponds to time data of the process data [¶ 0059 and ¶ 0079-0081], as illustrated within Fig. 3); and
automatically display the measurement data in a combined display of measurement data, as displayed, sharing at least one axis of measurement (Zhou; automatically display the process data (i.e. measurement data) in a combined display 304/700 of measurement data (i.e. a graph)[¶ 0025, ¶ 0062, ¶ 0074, ¶ 0091] sharing at least one axis of measurement as displayed [¶ 0090-0091], as depicted within Fig. 7; moreover, the plurality of measurement devices in relation with measurement data [¶ 0031-0032]).
Bardy in view of Schafer and Wagner and Zhou are considered to be analogous art because they pertain to gathering data through monitoring devices, wherein said data is incorporated over a network system. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bardy as modified by Schafer and Wagner, to incorporate in response to information indicating that the measurement data represents related parts of a combined measurement, said information including location information on respective locations of the plurality of measurement devices: automatically group the measurement data generated by the plurality of measurement devices based on the time and/or location information in the metadata; and automatically display the measurement data in a combined display of measurement data, as displayed, sharing at least one axis of measurement (as taught by Zhou), in order to provide a means of monitoring and managing one or more sources of information effectively (Zhou; [¶ 0021, ¶ 0025, and ¶ 0027]).

Regarding claim 12, Bardy in view of Schafer, Wagner, and Zhou further discloses the system of Claim 11, wherein the combined measurement is a multiphase parameter (Bardy; combined measurement is a multi –input/phase parameter via one or more sensor/measurement devices 202, 203, 204A-B [Figs. 12A-B, Col. 20, lines 31-59, and Col. 21, lines 28-49]), and the measurement data received from each Bardy; the measurement data received from each of the one or more sensor/measurement devices 202, 203, 204A-B represents an input/phase of the multi –input/phase parameter [Figs. 12A-B, Col. 20, lines 31-59, and Col. 21, lines 28-49]; moreover, site specific groupings [Col. 21, lines 28-49 and Fig. 5 and Col. 12, lines 34-64]).

Regarding claim 15, Bardy in view of Schafer, Wagner, and Zhou further discloses the system of Claim 11, wherein the information indicating that the measurement data represents related parts of a combined measurement (Bardy; received information indicating that the measurement data [Col. 20, line 60 to Col. 21, line 7] representing related parts of a combined measurement [Col. 21, lines 28-49 and Fig. 13]) further includes information indicating a proximity of data when the measurement data was generated by the plurality of measurement devices (Bardy; one or more sensor/measurement devices 202, 203, 204A-B generates measurement data indicating an approximation, in a combined measurement [Figs. 12A-B, Col. 21, lines 31-59, and Col. 21, lines 28-42]).
Schafer further teaches a combined measurement further includes time information indicating a proximity of time when a measurement data was generated by a measurement device (Schafer; through one or more measuring device [¶ 0128-0132, ¶ 0080, and ¶ 0085], a combined measurement includes time information indicating a proximity of time when a measurement data was generated by a measurement device [Fig. 6 and ¶ 0133-0139]).
Bardy as modified by Schafer and Wagner, to incorporate a combined measurement further includes time information indicating a proximity of time when a measurement data was generated by a measurement device (as taught by Schafer), in order to provide feedback to a user, said user learns from data collected, and to improve upon or self-modify calculations using machine learning, artificial intelligence, and data mining approaches (Schafer; [Abstract]).
Zhou further teaches the information indicating that the measurement data represents related parts of a combined measurement (Zhou; the information indicating that the process data (i.e. measurement data) represents matches (i.e. related parts) of a combined type/measurement [¶ 0065-0066] based on information in the metadata [¶ 0056 and ¶ 0058-0059]; wherein, linking data of a type [¶ 0041 and ¶ 0067-0068] and updated information [¶ 0072-0074]; moreover,  parsed metadata [¶ 0023, ¶ 0059-0061, and ¶ 0068]) further includes time information (Zhou; the information, as addressed above, further includes time information in the metadata [¶ 0059 and ¶ 0079-0081] by the plurality of measurement devices [¶ 0031-0032], as illustrated within Fig. 3) indicating a proximity of time when the measurement data was generated by the plurality of measurement devices (Zhou; the time information, as addressed above, indicating a proximity of time when the process data (i.e. measurement data) was established [¶ 0059 and ¶ 0079-0081] by the plurality of measurement devices [¶ 0031-0032], as illustrated within Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bardy as modified by Schafer, Wagner, and Zhou, to incorporate the information indicating that the measurement data represents related parts of a combined measurement further includes time information indicating a proximity of time when the measurement data was generated by the plurality of measurement devices (as taught by Zhou), in order to provide a means of monitoring and managing one or more sources of information effectively (Zhou; [¶ 0021, ¶ 0025, and ¶ 0027]).

Regarding claim 16, Bardy in view of Schafer, Wagner, and Zhou further discloses the system of Claim 15, wherein the time information indicates that the measurement data was generated by the plurality of measurement devices during an overlapping time interval (Schafer; tracking time dynamically, wherein generated time-stamps are according to a threshold (i.e. interval) amount [¶ 0142-0144 and ¶ 0150] in relation with measurement data [¶ 0147-0153], in an overlapping manner, as depicted [Fig. 6 and ¶ 00133]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bardy as modified by Schafer, Wagner, and Zhou, to incorporate time information indicates that measurement data was generated by the plurality of measurement devices during an overlapping time interval (as taught by Schafer), in order to provide feedback to a user,  said user learns from data collected, and to improve upon or self-modify calculations using machine learning, artificial intelligence, and data mining approaches (Schafer; [Abstract]).
Zhou further teaches wherein the time information indicates that the measurement data was generated by the plurality of measurement devices during Zhou; the time information indicates that the process data (i.e. measurement data) was generated during an overlapping time interval [¶ 0059 and ¶ 0079-0081] by the plurality of measurement devices [¶ 0031-0032], as shown by the time data-fields within Fig. 3; wherein a time interval corresponds to a date and/or elapse time).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bardy as modified by Schafer, Wagner, and Zhou, to incorporate the time information indicates that the measurement data was generated by the plurality of measurement devices during an overlapping time interval (as taught by Zhou), in order to provide a means of monitoring and managing one or more sources of information effectively (Zhou; [¶ 0021, ¶ 0025, and ¶ 0027]).

Regarding claim 17, Bardy in view of Schafer, Wagner, and Zhou further discloses the system of Claim 11, wherein location information indicates a proximity of location where the measurement data was generated by the plurality of measurement devices (Zhou; location information indicates a proximity of location where the process data (i.e. measurement data) was established by the plurality of measurement devices [¶ 0023, ¶ 0031-0032, and ¶ 0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bardy as modified by Schafer, Wagner, and Zhou, to incorporate location information indicates a proximity of location where the measurement data was generated by the plurality of measurement devices (as taught by Zhou), in order to provide a means of monitoring and managing one or more sources of information effectively (Zhou; [¶ 0021, ¶ 0025, and ¶ 0027]).

Regarding claim 18, Bardy in view of Schafer, Wagner, and Zhou further discloses the system of Claim 17, that the measurement data was generated by the plurality of measurement devices at an equipment test point (Wagner; the signal strength information indicates that the measurement data was generated by the one or more sensor devices 12 and/or 40 (i.e. plurality of measurement devices) [¶ 0029, ¶ 0060, and ¶ 0077] at an equipment test point [¶ 0064-0065 and Fig. 4] wherein, a test point corresponds to one or more areas to which one or more sensors 12 and/or 40 are attached).
Zhou further teaches wherein the location information indicates that the measurement data was generated by the plurality of measurement devices (Zhou; the location information indicates that metadata process data (i.e. measurement data) was established [¶ 0023 and ¶ 0068] by the plurality of measurement devices [¶ 0031-0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bardy as modified by Schafer, Wagner, and Zhou, to incorporate the location information indicates that the measurement data was generated by the plurality of measurement devices (as taught by Zhou), in order to provide a means of monitoring and managing one or more sources of information effectively (Zhou; [¶ 0021, ¶ 0025, and ¶ 0027]).

Regarding claim 19, Bardy in view of Schafer, Wagner, and Zhou further discloses the system of Claim 11, wherein the measurement data, as displayed in the combined display, shares at least two axes of measurement (Wagner; the measurement data (i.e. power consumption) shares at least two axes of measurement as displayed in the combined display (i.e. UI presentation of one or more data components together) [¶ 0092 and ¶ 0095] as illustrated within Figs. 17 and 18; wherein, at least two axis of measurement corresponds to one axis corresponding to time i.e. horizontal axis and a second axis corresponding to duration of operation i.e. consumption amount, vertical axis).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bardy as modified by Schafer, Wagner, and Zhou, to incorporate the measurement data, as displayed in the combined display, shares at least two axes of measurement (as taught by Wagner), in order to provide feedback to a user that allows for optimized usage while reducing or controlling costs of equipment, devices, and appliances (Wagner; [¶ 0003, ¶ 0008-0009, and ¶ 0014]).

Regarding claim 20, Bardy in view of Schafer, Wagner, and Zhou further discloses the system of Claim 19, wherein the combined display is an output of the measurement data (Bardy; the measurement data received from each of the one or more sensor/measurement devices 202, 203, 204A-B represents an input/phase of the multi –input/phase parameter [Figs. 12A-B, Col. 20, lines 31-59, and Col. 21, lines 28-49]; moreover, site specific groupings [Col. 21, lines 28-49 and Fig. 5 and Col. 12, lines 34-64]).
Schafer; through one or more measuring device [¶ 0128-0132, ¶ 0080, and ¶ 0085], a combined measurement data generated by a measurement device embodies a graph visual form [Fig. 6 and ¶ 0133-0139]), and wherein the measurement data received by the mobile computing device is superimposed in the graph using the at least two axes of measurement (Schafer; the combined measurement data generated by a measurement device in graph form, further embodies superimposing data over at least two axes (i.e. time/day-of-cycle and saliva electrical resistivity (SER) of measurement within the graph [Fig. 6 and ¶ 0133-0139]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bardy as modified by Schafer, Wagner, and Zhou, to incorporate a combined display is a graph of the measurement data, and wherein the measurement data received by the mobile computing device is superimposed in the graph using the at least two axes of measurement (as taught by Schafer), in order to provide feedback to a user, said user learns from data collected, and to improve upon or self-modify calculations using machine learning, artificial intelligence, and data mining approaches (Schafer; [Abstract]).
Wagner further teaches wherein the measurement data received by the mobile computing device is superimposed in the graph using the at least two axes of measurement (Wagner; the measurement data (i.e. power consumption) received by the monitoring device is configured to display the combined display (i.e. UI presentation of one or more data components together, superimposed) in the graph format of that uses at least two axis of measurement [¶ 0092 and ¶ 0095] as illustrated within Figs. 17 and 18; wherein, at least two axis of measurement corresponds to one axis corresponding to time i.e. horizontal axis and a second axis corresponding to duration of operation i.e. consumption amount, vertical axis).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bardy as modified by Schafer, Wagner, and Zhou, to incorporate wherein the measurement data received by the mobile computing device is superimposed in the graph using the at least two axes of measurement (as taught by Wagner), in order to provide feedback to a user that allows for optimized usage while reducing or controlling costs of equipment, devices, and appliances (Wagner; [¶ 0003, ¶ 0008-0009, and ¶ 0014]).

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 11, due to the similarities claim 1 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 1.

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 12, due to the similarities claim 2 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 2.

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 15, due to the similarities claim 5 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 5.

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 16, due to the similarities claim 6 and claim 16 share, therefore refer to the rejection of claim 16 regarding the rejection of claim 6.

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 17, due to the similarities claim 7 and claim 17 share, therefore refer to the rejection of claim 17 regarding the rejection of claim 7.

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 18, due to the similarities claim 8 and claim 18 share, therefore refer to the rejection of claim 18 regarding the rejection of claim 8.

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 19, due to the similarities claim 9 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 9.

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 20, due to the similarities claim 10 and claim 20 share, therefore refer to the rejection of claim 20 regarding the rejection of claim 10.



Claims 13 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bardy in view of Schafer, Wagner, and Zhou as applied to claims 12 and 2 above, and further in view of Taft, US PGPUB No. 20130051498 A1, hereinafter Taft.

Regarding claim 13, Bardy in view of Schafer, Wagner, and Zhou further discloses the system of Claim 12, wherein the multiphase parameter is an electrical parameter having at least two component phases (Schafer; inputs saliva electrical resistivity (SER) and cervical fluid electrical resistivity (CFER) measurements corresponds to multiphase parameter is an electrical parameter, which have at least two component phases/inputs [Fig. 6, ¶ 0133-0139, ¶ 0002, and ¶ 0022]).
Bardy as modified by Schafer, Wagner, and Zhou fail to disclose an electrical parameter having at least three component phases.
However, Taft teaches multiphase parameter is an electrical parameter having at least three component phases (Taft; there multi –input/phase parameter [¶ 0021-0022] is an electrical parameter having at least three component phases [¶ 0054-0055, Fig. 6, ¶ 0072, and ¶ 0074]).
Brady in view of Schafer, Wagner, and Zhou and Taft are considered to be analogous art because they pertain to gathering data through monitoring devices, wherein said data is analyzed and stored and/or presented.
Bardy as modified by Schafer, Wagner, and Zhou, to incorporate multiphase parameter is an electrical parameter having at least three component phases (as taught by Taft), in order to provide a means of eliminating harmonic components of input signals while utilizing Clarke transformers (Taft; [¶ 0061-0065]).

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 13, due to the similarities claim 3 and claim 13 share, therefore refer to the rejection of claim 13 regarding the rejection of claim 3.



Claims 14 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bardy in view of Schafer, Wagner, Zhou, and Taft as applied to claims 13 and 3 above, and further in view of Kindseth et al., US PGPUB No. 20130051498 A1, hereinafter Kindseth.

Regarding claim 14, Bardy in view of Schafer, Wagner, Zhou, and Taft further discloses the system  of Claim 13, wherein the combined display includes inputted parameter (Bardy; the measurement data received from each of the one or more sensor/measurement devices 202, 203, 204A-B represents an input/phase of the multi –input/phase parameter [Figs. 12A-B, Col. 20, lines 31-59, and Col. 21, lines 28-49]; moreover, site specific groupings [Col. 21, lines 28-49 and Fig. 5 and Col. 12, lines 34-64]).
Schafer further teaches wherein the at least one axis of measurement represents time (Schafer; the combined display of measurement data corresponding to Fig. 6, shares at least one axes (i.e. time/day-of-cycle) of measurement [Fig. 6 and ¶ 0133-0139]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bardy as modified by Schafer, Wagner, Zhou, and Taft, to incorporate at least one axis of measurement represents time (as taught by Schafer), in order to provide feedback to a user, said user learns from data collected, and to improve upon or self-modify calculations using machine learning, artificial intelligence, and data mining approaches (Schafer; [Abstract]).
Taft further teaches component phases of a three-phase voltage, current, or power parameter (Taft; there multi –input/phase parameter [¶ 0021-0022] is an electrical parameter having at least three component phases [¶ 0054-0055, Fig. 6, ¶ 0072, and ¶ 0074]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Bardy as modified by Schafer, Wagner, Zhou, and Taft, to incorporate component phases of a three-phase voltage, current, or power parameter (as taught by Taft), in order to provide a means of eliminating harmonic components of input signals while utilizing Clarke transformers (Taft; [¶ 0061-0065]).

However, Kindseth teaches wherein a combined display includes three component phases of a three-phase voltage, current, or power parameter, and wherein at least one axis of measurement represents time (Kindseth; a combined display includes three component phases of a three-phase voltage/current, wherein at least one axis of measurement represents time [¶ 0033-0034], as depicted [Fig. 9]; based on input from measuring device [¶ 0018-0019]).
Bardy in view of Schafer, Wagner, Zhou, and Taft and Kindseth are considered to be analogous art because they pertain to gathering data through monitoring devices, wherein said data is analyzed and stored and/or presented.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bardy as modified by Schafer, Wagner, Zhou, and Taft, to incorporate a combined display includes three component phases of a three-phase voltage, current, or power parameter, and wherein at least one axis of measurement represents time (as taught by Kindseth), in order to provide a means of quantifying and identifying voltage anomalies with a system through monitoring (Kindseth; [Abstract and ¶ 0001]). 

Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 14, due to the similarities claim 4 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 4.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616